Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 May 2020, 23 June 2020, and 16 June 2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/EP2018/078916 filed 22 October 2018.  Claims 1-13 are currently pending.  Claims 14-15 are cancelled.  Claims 1-13 are examined on the merits within.

Claim Objections
3.	Claim 4 is objected to because of the following informalities: “is effective at concentration of 1.5 to 50 µmoles under invitro conditions” should instead recite “is effective at a concentration of 1.5 to 50 µmoles under in vitro conditions”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it does not comprise an active step and does not purport to a process, machine, manufacture or composition.  

Claim Rejections – 35 U.S.C. 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Claim 1 is directed to the “Use of a compound of formula 1 to increase the amount of melanin in melanocytes” but does not recite any active steps for using the compound.  It is unclear if the claims are directed to a product or process.  Thus the metes and bounds cannot be determined.  Claims 2-11 are included in this rejection for the same deficiencies.  

9.	Claim 5 is directed to an increase in melanin in said melanocytes as compared to its base amount.  It is unclear what “as compared to its base amount” refers to; thus the metes and bounds 

10.	Claim 11 recites “Use of a composition comprising a compound of the formula (I) to increase the amount of melanin in melanocytes.” However, the claim does not recite the structure of the compound of formula (I) or refer back to a claim with the structure.  Thus the metes and bounds of the claims cannot be determined. Claim 13 is included in this rejection for the same deficiencies. 

Claim Rejections – 35 U.S.C. 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandran et al. (U.S. Patent Application Publication No. 2011/0312890).	
	Regarding instant claims 1-2 and 4-11, Chandran et al. disclose the compound of 
    PNG
    media_image1.png
    179
    295
    media_image1.png
    Greyscale
wherein Z stands for benzyloxycarbonyl and bn 2C6H5.  Since the claims are directed to a compound without an active step, and Chandran et al. disclose the same compound, it should function in a similar manner.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore the compound is effective at a concentration of 1.5 to 50 µmole, leads to an increase of 15 to 40% melanin, has more than 75% cell viability, and wherein melanocytes are present in skin or hair.  Use as a cosmetic, in sunless tanning composition, moisturizing lotion or haircare products are future intended uses of the compound.  
	Regarding instant claim 12, the peptides can be combined with liquids such as milk (emulsion), tea, coffee, juice, suspensions elixirs, syrups, etc.  See paragraph [0062].
	Thus the instant claims are anticipated by Chandran et al. 
	
13.	Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggen et al. (U.S. Patent Application Publication No. 2009/0053760).
	Eggen discloses the compound of Z-Val-Tyr-OMe which has the structure of formula 1 wherein X= CH3, Y= CH3, Z= H, and R2 = NH2.  See Example 22.  Since the claims are directed to a compound without an active step, and Eggen et al. disclose the same compound, it should function in a similar manner.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore the compound is effective at a concentration of 1.5 to 50 µmole, leads to an increase of 15 to 40% melanin, has more than 75% cell viability, and wherein melanocytes are present in skin or hair.  Use as a cosmetic, in sunless tanning composition, moisturizing lotion or haircare products are future intended uses of the compound.  
	Thus the instant claims are anticipated by Eggen et al. 

14.	Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (U.S. Patent No. 3,264,280).
	Hoffman discloses carbobenzoxyvalyltyrosine amide which has the structure of formula 1 wherein X= CH3, Y= CH3, Z= H, and R2 = NH2.  See column 5, line 45.  Since the claims are directed to a compound without an active step, and Hoffman discloses the same compound, it should function in a similar manner.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore the compound is effective at a concentration of 1.5 to 50 µmole, leads to an increase of 15 to 40% melanin, has more than 75% cell viability, and wherein melanocytes are present in skin or hair.  Use as a cosmetic, in sunless tanning composition, moisturizing lotion or haircare products are future intended uses of the compound.  
	Thus the instant claims are anticipated by Hoffman.



Claim Rejections – 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandran et al. (U.S. Patent Application Publication No. 2011/0312890) in view of Yasunobu et al. (J. Biological Chemistry, 1959) and Collier et al. (U.S. Patent Application Publication No. 2012/0014885).
	Regarding instant claims 1-2 and 4-11, Chandran et al. teach the compound of 
    PNG
    media_image1.png
    179
    295
    media_image1.png
    Greyscale
wherein Z stands for benzyloxycarbonyl and bn stands for benzyl.  See Example 5 and Example 3.  This equates to formula 1 wherein X=H, Y = H, Z = OH, and R2 = O-CH2C6H5.  Since the claims are directed to a compound without an active step, and Chandran et al. disclose the same compound, it should function in a similar manner.  Therefore the compound is effective at a concentration of 1.5 to 50 µmole, leads to an increase of 15 to 40% melanin, has more than 75% cell viability, and wherein melanocytes are present in skin or hair.  Use as a cosmetic, in sunless tanning composition, moisturizing lotion or haircare products are future intended uses of the compound.  
	Regarding instant claim 12, the peptides can be combined with liquids such as milk (emulsion), tea, coffee, juice, suspensions elixirs, syrups, etc.  See paragraph [0062].
	Chandran et al. do not teach an increase in melanin.  
	Yasunobu et al. teach tyrosine peptides oxidized in the presence of mushroom tyrosinase.  See page 3291. Oxidation of the tyrosine results in a dopachrome sequence, dopa-quinone 
	Collier et al. teach that melanocytes migrate from the embryonal neural crest into the skin to produce the secretory granules known as melanosomes, which produce melanin via melanogenesis. The melanin produced by these cells is then distributed to keratinocytes via melanocyte dendrites. The key enzyme in melanogenesis is tyrosinase, which initiates a cascade of reactions which convert tyrosine to melanin.  See paragraph [0394].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention that application of the compound of Formula 1 would affect melanin production since Yasunobu et al. teach oxidation of tyrosine peptides results in melogenic reactions.  There would be a reasonable expectation of success of an increase in melanin production since Collier et al. teach the conversion of tyrosine to melanin. 

Conclusion
17.	No claims are allowed at this time.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615